Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/02/2020 as modified by the preliminary amendment filed on 09/02/2020.  Claims 1-12 and 15-22 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 09/02/2020, 04/21/2021, 04/30/2021, 06/16/2021, 08/02/2021 and 09/01/2021 have been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“an incoming call signal reception unit configured to receive…”, “an image generation unit configured to generate…”, “received by the incoming signal reception means…”, “a telephone dictionary registering unit configured to generate…”, and “an incoming call screen display unit configured to receive…” in claim 1, “the telephone dictionary registering unit selects…” in claim 2, “a the telephone dictionary registering unit means deletes…” and “telephone dictionary registering unit registered…” in claim 4, “the image generation unit means generates…”, in claims 5, “an incoming call history recording unit configured to associate…”, “an incoming call history display unit configured to display…”, “the telephone dictionary registering unit deletes…” and “the incoming call history display unit acquires…” in claim 9 , “incoming call history display unit is configured to determine…” in claim 10, “the incoming call history display unit is configured to acquire…”, in claim 11 and “the telephone dictionary registering unit deletes…” and “telephone dictionary registering unit registered…” in claim 12.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations of claims 1-2, 4-5 and 9-12 (Fig. 1A, Portable terminal 10, [0027] and Fig. 1B, Portable terminal device 20, [0033]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 6, 15-17, 20 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Efrati et al. (US 2013/0148646 Al, hereinafter Efrati).
Regarding claim 1, Efrati discloses,  a portable terminal device (see e.g., 
IP telephone 108, Fig. 1, and/or cellular telephone 134, Fig. 1, and/or Mobile computing device with cellular telephone 136, Fig. 1) comprising:
an incoming call signal reception unit (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls using an IP telephone 108 that is connected to the Internet 110”, Fig. 1, [0019]) configured to receive an incoming call signal including a caller number, caller information, and ring type information when an incoming telephone call is received (see e.g., “Customers of the IP telephony system 120 can place and receive telephone 
an image generation (see e.g., announcing unit 300, Fig. 3) unit configured to generate, based on the incoming call signal received by the incoming call signal reception means, a caller information image including at least a portion of the caller information included in the incoming call signal as character information (see e.g., “,the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]),
a telephone dictionary registering (see e.g., “A software routine 162, when executed by the CPU 152, causes the processor 150 to perform processes of the disclosed embodiments, and is generally stored in the memory 154”, Fig. 2, [0028]) unit configured to generate caller text information based on at least one of the caller information and the ring type information, and register registering the caller number, the caller text information, and the caller information image in a telephone dictionary managed in the portable terminal device (see e.g., “the information or message is delivered to the called party as text. This typically means causing the 
an incoming call screen display (see e.g., “caller ID information may be displayed to the called party on a display screen of the called party's telephony device”, [0002]) unit configured to receive the caller number, acquire the registered caller text information and the caller information image corresponding to the received caller number from the telephone dictionary, and display an incoming call screen including the caller text information and the caller information image (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “The announcement transmission unit 312 then causes the level of importance or urgency of the call to be communicated to the called party via a text display, or via an audio or video recording that is played to the called party”, [0046]; Note:  “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]).
Regarding claim 2, Efrati discloses, wherein a plurality of telephone dictionary 

with the interactive voice response system 310 of the announcing unit 300 to select a level of importance or urgency”, [0046] and/or “a ring tone could be played, but the ring tone could be varied based on the information provided by the calling party. For example, the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party…”, [0074]),
the telephone dictionary registering unit means selects a telephone dictionary data template corresponding to the ring type information included in the incoming call signal from the plurality of the telephone dictionary data templates, and registers the caller number, the caller text information, and the caller information image in the selected telephone dictionary data template (see e.g., “announcing unit 300 which can cause a message to be played to a called party before the called party is connected to the calling party. The announcing unit 300 would be part of the IP telephony system 120 illustrated in FIG. 1. The announcing unit 300 allows a calling party to provide an announcement when the calling party is trying to establish a call with a called party. The information or message comprising the announcement is delivered to or played to the called party before the called party is connected to the calling party”, [0031], Fig. 3, and/or “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]).
Regarding claim 3, Efrati discloses, wherein a ringtone is individually set for each of the plurality of the telephone dictionary data templates (see e.g., “a ring tone could be played, but the ring tone could be varied based on the information provided by the calling party. For example, the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party. This could include multiple different types of ring tones for different levels of importance/urgency, or it could include varying a volume of the ring tone depending on the importance/urgency”, [0074]).
Regarding claim 6, Efrati discloses, wherein the caller information includes at least one of a name of a caller (see e.g., “the called party's telephony device might be able to display caller ID information”, [0062] and/or “the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party…”, [0074]; Note: “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]) and information indicating a location where a call corresponding to the incoming telephone call occurs.
Regarding claim 15, Efrati discloses,  an incoming call screen display method (see e.g., 
“the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]) comprising:
receiving an incoming call signal (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls using an IP telephone 108 that is connected to the Internet 
generating caller text information based on at least one of the caller information and the ring type information (see e.g., “,the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]);
registering the caller number, the caller text information, and the caller information image in a telephone dictionary managed in the portable terminal device (see e.g., “the announcement 
acquiring the registered caller text information and the caller information image corresponding to the received caller number from the telephone dictionary(see e.g., “where the announcing unit 300 obtains or records a message or information”, [0063]); and 
displaying an incoming call screen including the caller text information and the caller information image (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “The announcement transmission unit 312 then causes the level of importance or urgency of the call to be communicated to the called party via a text display, or via an audio or video recording that is played to the called party”, [0046]; Note:  “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]).
Regarding claim 16, Efrati discloses, wherein a telephone dictionary 

Regarding claim 17, Efrati discloses, wherein a ringtone is individually set for each of the plurality of the telephone dictionary data templates (see e.g., “a ring tone could be played, but the ring tone could be varied based on the information provided by the calling party. For example, the announcement unit 300 could instruct the called party's telephony device to vary 
Regarding claim 20, Efrati discloses, wherein the caller information includes at least one of a name of a caller (see e.g., “the called party's telephony device might be able to display caller ID information”, [0062] and/or “the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party…”, [0074]; Note: “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]) and information indicating a location where a call corresponding to the incoming telephone call occurs.
Regarding claim 22, Efrati discloses, a non-transitory computer readable medium storing a program causing a processor to execute (see e.g., “A software routine 162, when executed by the CPU 152, causes the processor 150 to perform processes of the disclosed embodiments”, [0028]):
receiving an incoming call signal (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls using an IP telephone 108 that is connected to the Internet 110”, Fig. 1, [0019]) including a caller number, caller information, and ring type information when an incoming telephone call is received (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls…”, Fig. 1, [0019] and/or “…IP telephony system 120 and the called party's telephony device, it is often possible to cause the calling party's message or 
generating caller text information based on at least one of the caller information and the ring type information (see e.g., “,the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]),
registering the caller number, the caller text information, and the caller information image in a telephone dictionary managed in the portable terminal device (see e.g., “the announcement transmission unit 312 stores the message or information at a particular location on a data network device”, [0048] and/or “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able 
causing a frame work, which is configured to acquire information from the telephone dictionary to generate an incoming call screen and display the incoming call screen, to acquire the registered caller text information and the caller information image corresponding to the caller number from the telephone dictionary (see e.g., “where the announcing unit 300 obtains or records a message or information”, [0063]), and 
to display an incoming call screen including the caller text information and the caller information image (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “The announcement transmission unit 312 then causes the level of importance or urgency of the call to be communicated to the called party via a text display, or via an audio or video recording that is played to the called party”, [0046]; Note:  “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of Corbett et al. (US 2002/0021790 Al, hereinafter Corbett).
Regarding claim 4, Efrati fails to explicitly disclose, wherein the telephone dictionary registering unit deletes, from the telephone dictionary data template, the caller number, the caller text information, and the caller information image which the telephone dictionary registering unit registered after the incoming telephone call ends.
In the same file of endeavor Corbett discloses, wherein the telephone dictionary registering unit deletes, from the telephone dictionary data template, the caller number, the caller text information, and the caller information image which the telephone dictionary registering unit 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 18, Efrati fails to explicitly disclose, wherein the caller number, the caller text information, and the caller information image which are registered in the telephone dictionary are deleted from the telephone dictionary data template after the incoming telephone call ends.
In the same file of endeavor Corbett discloses, wherein the caller number, the caller text information, and the caller information image which are registered in the telephone dictionary are deleted from the telephone dictionary data template after the incoming telephone call ends (see e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Corbett, in .
Claims 5 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of Nakao (US 2011/0159865 Al, hereinafter Nakao).
Regarding claim 5, Efrati fails to explicitly disclose, wherein the image generation unit generates the caller information image in a display color in accordance with the ring type information.
In the same file of endeavor Nakao discloses, wherein the image generation unit generates the caller information image in a display color in accordance with the ring type information (see e.g., “ring tone level (the level of the sound pressure) and the emission color of the light emitting LED are shown as objects of the change of the notification method, and an incoming of a higher priority is expressed by causing the ring tone to be sounded in a larger level, and the light emitting LED to emit yellow light instead of blue light, and red light instead of yellow light.”, [0064]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Nakao, in order to enable to know who is the counterparty, before the response when an incoming is received and the reception is notified to the user by means of a ring tone, light, or the like, and in the case where the identifier of the counterparty is notified, the telephone number and counterparty information associated with the telephone number are displayed on a display screen of the device (see Nakao, paragraph [0041]).
Regarding claim 19, Efrati fails to explicitly disclose, wherein the caller information image is generated in a display color in accordance with the ring type information.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Nakao, in order to enable to know who is the counterparty, before the response when an incoming is received and the reception is notified to the user by means of a ring tone, light, or the like, and in the case where the identifier of the counterparty is notified, the telephone number and counterparty information associated with the telephone number are displayed on a display screen of the device (see Nakao, paragraph [0041]).
Claims 7 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of ITOH (US 2017/0061090 Al, hereinafter ITOH).
Regarding claim 7, Efrati fails to explicitly disclose, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system, and the caller information includes at least one of a name of a caller, information indicating a location where the nurse call extension unit is placed, and information indicating a medical specialty of the caller.
In the same file of endeavor ITOH discloses, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system (see e.g., “Note that as the callers 1701 and the call manager 1702, an existing nurse call system or the like that has been 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with ITOH, in order to manage identification information of a plurality of wireless apparatuses in a facility, and information about a plurality of detector apparatuses that detect identification information of the wireless apparatuses. (see ITOH, paragraph [0008]).
Regarding claim 21, Efrati fails to explicitly disclose, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system, and the caller information includes at least one of a name of a caller, information indicating a location where the nurse call extension unit is placed, and information indicating a medical specialty of the caller.
In the same file of endeavor ITOH discloses, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system (see e.g., “Note that as the callers 1701 and the call manager 1702, an existing nurse call system or the like that has been already installed in the hospital 101 can be used”, [0224]), and the caller information includes at least one of a name of a caller (see e.g., “the information processing apparatus 114 according to 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with ITOH, in order to manage identification information of a plurality of wireless apparatuses in a facility, and information about a plurality of detector apparatuses that detect identification information of the wireless apparatuses. (see ITOH, paragraph [0008]).
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of Breaux et al. (US 2018/0070290 Al, hereinafter Breaux).
Regarding claim 8, Efrati fails to explicitly disclose, wherein functions of the incoming call screen display unit are provided as a portion of functions of a frame work providing a function that manages conflict among applications using a call function and a function that enables responding to an incoming call during a security lock.
In the same file of endeavor Breaux discloses, wherein functions of the incoming call screen display unit are provided as a portion of functions of a frame work providing a function that manages conflict among applications using a call function and a function that enables responding to an incoming call during a security lock (see e.g., “This tighter integration allows a VoIP application installed on an iOS device to trigger the native phone application on the iOS device-both on the Lock Screen and when the device is unlocked and in use. This screen can be 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Breaux, in order to improve the experience of VoIP applications on an iOS device make it possible to display the phone application at will and controlling selected functions of the iOS device when it is in a predetermined location such as in hospital (see Breaux, paragraph [0250]).
Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of Ozaki (US 2010/0062714 Al, hereinafter Ozaki), and further in view of Corbett.
Regarding claim 9, Efrati fails to explicitly disclose, an incoming call history recording unit configured to associate the caller number which is a source of a call with the caller text information and store the caller number and the caller text information in incoming call history information, and
an incoming call history display unit configured to display an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming telephone call,

In the same file of endeavor Ozaki discloses, an incoming call history recording unit configured to associate the caller number which is a source of a call with the caller text information and store the caller number and the caller text information in incoming call history information (see e.g., “the corresponding incoming call history data comes to include the telephone number, incoming call date and time, and registration name”, [0038]), and
an incoming call history display unit configured to display an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming telephone call (see e.g., “the control section 2 causes the display section 5 to display the incoming call, history data stored in the work memory 6”, [0043] and/or “in cases that a new incoming call process is carried out from Mr. Yamaoka's telephone number, when Mr. Yamaoka's registration name is already registered in the phone book data, the control section 2 reads out the registration name of"Yamaoka 00" from the phone book data and displays the incoming call history data including the registration name of "Yamaoka 00" in the display section 5”,[0061]), 
the incoming call history display unit acquires the caller text information from the incoming call history information and displays the acquired caller text information as a name of the source of a call when displaying the incoming call history (see e.g., “in cases that a new incoming call process is carried out from Mr. Yamaoka's telephone number, when Mr. Yamaoka's registration name is already registered in the phone book data, the control section 2 reads out the registration name of"Yamaoka 00" from the phone book data and displays the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Efrati and Ozaki combined fail to explicitly disclose, the telephone dictionary registering unit deletes, from the telephone dictionary, the caller number which the telephone dictionary registering unit registered after the incoming telephone call ends,
In the same file of endeavor Corbett discloses, the telephone dictionary registering unit deletes, from the telephone dictionary, the caller number which the telephone dictionary registering unit registered after the incoming telephone call ends (see e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 10, Efrati, Ozaki and Corbett combined disclose, wherein the incoming call history display unit is configured to determine whether the number of the source of a call in the incoming call history is registered in the telephone dictionary or not, and acquire, when the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 11, Efrati, Ozaki and Corbett combined disclose, wherein the incoming call history display unit is configured to acquire, when the number of the source of a call is registered in the telephone dictionary, name information stored in association with the number of the source of a call from the telephone dictionary, and display the acquired name information at the name of the source of a call (see Ozaki e.g., “If the destination telephone number of the incoming call history data is registered in the phone book data, the registration name corresponding to the telephone number is displayed in the display section 5 by the control section 2”, [0077] and/or “the cellular phone 10 holds phone book data, which include multiple data items, each data item of which has correspondence between a telephone number and a registration name”, [0037]).

Regarding claim 12, Efrati, Ozaki and Corbett combined disclose, wherein the telephone dictionary registering unit deletes the caller number from the telephone dictionary by deleting a record corresponding to the caller number which the telephone dictionary registering means unit registered from the telephone dictionary (see Corbett e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645